    Case: 3:19-cv-50123 Document #: 10 Filed: 03/09/20 Page 1 of 1 PageID #:94




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                        WESTERN DIVISION

Cecil Shah El (#102308) a/k/a Cecil Shaw,      )
                                               )
                    Plaintiff,                 )
                                               )      Case No. 19 C 50123
      v.                                       )
                                               )      Judge John Robert Blakey
Maureen Josh, et al.,                          )
                                               )
                    Defendants.                )

                                         ORDER

       By order dated 7/18/19 [8], this Court (among other things) denied Plaintiff's
application for leave to proceed in forma pauperis without prejudice, ordered him to
pay the full statutory filing fee of $400 or submit a properly supported renewed in
forma pauperis application, and warned him that if he did not comply by 8/19/19, this
case would be summarily dismissed. Plaintiff responded with a declaration, see [9],
in which he claimed that only “gold and silver coin” (which he does not possess, given
his detention at the DeKalb County Jail) can be used to pay debts, asserted a right of
“free access to the courts,” and contended that “there is no law prescribed in the
United States Constitution” requiring payment of a filing fee. As discussed in the
Court’s July 18, 2019 order, the Prison Litigation Reform Act, which is a federal
statute enacted by Congress, requires all inmates to pay the filing fee, either upfront
or over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has sought redress from the Court
and is bound by rules that apply to all litigants, regardless of his personal beliefs.
The Clerk is thus directed to send another copy of the July 18, 2019 order [8] to
Plaintiff. The date for Plaintiff to comply is extended to 3/31/20. If Plaintiff does not
comply, this lawsuit will be summarily dismissed. Plaintiff is also reminded that he
must promptly submit a change-of-address notification if he is released or transferred
to another facility. If he does not keep the Clerk apprised of his correct address, this
case will be subject to dismissal.

Dated: March 9, 2020

                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge
